Name: 81/859/EEC: Council Decision of 19 October 1981 on the designation and operation of a liaison laboratory for classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: character(0)
 Date Published: 1981-11-07

 Avis juridique important|31981D085981/859/EEC: Council Decision of 19 October 1981 on the designation and operation of a liaison laboratory for classical swine fever Official Journal L 319 , 07/11/1981 P. 0020 - 0021 Finnish special edition: Chapter 3 Volume 14 P. 0060 Spanish special edition: Chapter 03 Volume 23 P. 0165 Swedish special edition: Chapter 3 Volume 14 P. 0060 Portuguese special edition Chapter 03 Volume 23 P. 0165 +++++( 1 ) OJ NO L 47 , 21 . 2 . 1980 , P . 11 . ( 2 ) OJ NO C 172 , 13 . 7 . 1981 , P . 107 . COUNCIL DECISION OF 19 OCTOBER 1981 ON THE DESIGNATION AND OPERATION OF A LIAISON LABORATORY FOR CLASSICAL SWINE FEVER ( 81/859/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 80/217/EEC OF 22 JANUARY 1980 INTRODUCING COMMUNITY MEASURES FOR THE CONTROL OF CLASSICAL SWINE FEVER ( 1 ) , AND IN PARTICULAR ARTICLE 11 ( 2 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , WHEREAS THE MEASURES PROVIDED FOR IN DIRECTIVE 80/217/EEC REQUIRE THE HARMONIZATION OF LABORATORY METHODS AND PROCEDURES FOR DIAGNOSING CLASSICAL SWINE FEVER ; WHEREAS THE ANTIGENS AND VARIOUS SUBSTANCES NEEDED TO MAKE SUCH DIAGNOSES IN NATIONAL LABORATORIES SHOULD HAVE THE SAME PROPERTIES ; WHEREAS THE TASK OF LIAISING BETWEEN THE LABORATORIES RESPONSIBLE IN THE MEMBER STATES FOR DIAGNOSING CLASSICAL SWINE FEVER SHOULD BE ENTRUSTED TO A HIGHLY SPECIALIZED LABORATORY WITH THE NECESSARY FACILITIES FOR PREPARING AND STORING ESSENTIAL BIOLOGICAL SUBSTANCES , HAS DECIDED AS FOLLOWS : ARTICLE 1 LIAISON BETWEEN THE NATIONAL LABORATORIES WORKING ON SWINE FEVER SHALL BE CONDUCTED BY THE LABORATORY OF THE " INSTITUT FUER VIROLOGIE DER TIERAERTZLICHEN HOCHSCHULE HANNOVER " . ARTICLE 2 THE DUTIES OF THE LIAISON LABORATORY DESIGNATED IN ARTICLE 1 SHALL BE : 1 . TO COORDINATE THE METHODS EMPLOYED IN THE MEMBER STATES FOR DIAGNOSING CLASSICAL SWINE FEVER , SPECIFICALLY BY : ( A ) STORING AND SUPPLYING CELL CULTURES FOR USE IN DIAGNOSIS ; ( B ) TYPING , STORING AND SUPPLYING STRAINS OF CLASSICAL SWINE FEVER VIRUS FOR SEROLOGICAL TESTS AND THE PREPARATION OF ANTI-SERUMS ; ( C ) SUPPLYING STANDARDIZED SERUMS , CONJUGATE SERUMS AND OTHER REFERENCE REAGENTS TO THE NATIONAL LABORATORIES IN ORDER TO STANDARDIZE THE TESTS AND REAGENTS EMPLOYED IN THE MEMBER STATES ; ( D ) BUILDING UP AND HOLDING A CLASSICAL SWINE FEVER VIRUS COLLECTION ; ( E ) ORGANIZING PERIODIC COMPARATIVE TESTS AT COMMUNITY LEVEL ; ( F ) GATHERING DATA AND INFORMATION ON THE METHODS OF DIAGNOSIS USED AND THE RESULTS OF TESTS CARRIED OUT ; 2 . TO MAKE THE NECESSARY ARRANGEMENTS FOR TRAINING OR RE-TRAINING EXPERTS IN LABORATORY DIAGNOSIS WITH A VIEW TO HARMONIZING DIAGNOSING TECHNIQUES . ARTICLE 3 APPROPRIATIONS TO COVER THE EXPENDITURE INCURRED BY THE ACTIVITIES SET OUT IN ARTICLE 2 SHALL BE INCLUDED IN THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( SECTION " COMMISSION " ) . ARTICLE 4 A CONTRACT SHALL BE DRAWN UP BETWEEN THE COMMISSION AND THOSE RESPONSIBLE FOR THE LABORATORY NAMED IN ARTICLE 1 TO ENSURE THAT THE ACTIVITIES SET OUT IN ARTICLE 2 ARE CARRIED OUT . ARTICLE 5 THE ACTIVITIES PROVIDED FOR IN THIS DECISION SHALL BE RESTRICTED TO A PERIOD OF FIVE YEARS FROM THE DATE OF SIGNATURE OF THE CONTRACT REFERRED TO IN ARTICLE 4 . BEFORE THIS PERIOD EXPIRES , THE COUNCIL , ACTING ON A PROPOSAL FROM THE COMMISSION BY QUALIFIED MAJORITY , SHALL DECIDE WHETHER THE SAID ACTIVITIES SHOULD BE CONTINUED OR WHETHER THIS DECISION SHOULD BE AMENDED . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 19 OCTOBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER